Title: To George Washington from Major John Clark, Jr., 19 November 1777
From: Clark, John Jr.
To: Washington, George



sir
Mrs Withy’s Chester [Pa.] Novr 19th 1777, 1, oClock P.M.

I am informed by a person in this place that Lord Cornwallis commands the party that came down from Philadelphia they compleated their embarkation about Sunset Yesterday the following Regiments are with his Lordship Vizt the 5th 15th 17th 33d 77th & 56th exclusive of the Hessians & Light Infantry with 12 pieces of Cannon & several Howitz, the Troops went from this with the greatest reluctance, swearing that if they were once at home they wou’d never come here to fight again, & seem’d to despair of their taking red bank—His Lordship lamented the Number of Men that were lost on the several attempts against Fort Mifflin, he said it was a cursed little mud Island—all the Transports with the Troops &Ca in number about 80, ly opposite—Billingsport, where they are now disembarking.
By a person just from Philadelphia I am also informed that a body of Troops were crossing the River opposite the City Yesterday—they say the whole number sent against red bank is 5000, those who embarked from here, all accounts agree, cannot be less than 3000—Potatoes a person of distinction assures me is the only meal, the Citizens have in genral what Beef they have sells for 7/6 ⅌ lb. Potatoes at 16 ⅌ bushel three Vessells—1 Ship & 2 Brigs are comeing up from New Castle about 80 Sail ly opposite this place, I’ve countd about 30 lb. of Butter & a good Cheese on the Wharf & a person that was taking provisions to the Enemy—I am in haste your Excellency’s most Obedt Humble Servant

Jno. Clark Junior


P.S. They have plundered the Neighbouring Inhabitants of every thing—ravished a Woman, & committed some other horrid actions—They expected to be in possession of red bank by 2 oClock to Day.

